9 "f *p^5^p"

CCA #       13-13-00490-CR                          OFFENSE:     Capital Murder

STYLE:      ABRAHAM F'ARRA v. THE STATE OF TEXAS    COUNTY:      Cameron


TRIAL COURT:            138th District Court                                                     MOTION

TRIAL COURT #:          2012-DCR-2912- B                FOR REHEARING IS:
TRIAL COURT JUDGE:       Hon. Arturo Cisneros           DATE: ADril 9. 2015
                         Nelson                         JUDGE: Longoria
DISPOSITION: Affirm ed as Modified

DATE:

JUSTICE:                                PC      S

PUBLISH:                               DNP:



CLK RECORD:                    X                       SUPP CLK RECORD                 X

RPT RECORD:                        X                    SUPP RPT RECORD

STATE BR:                    X                          SUPP BR

APP BR:                        X                          PROSE BR




                             IN THE COURT OF CRIMINAL APPEALS


                                                       CCA#             S9/»/^
        APPELLANT**, Petition                            Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                      DATE:

                                                         JUDGE:

DATE: /o/lf/^lT                                          SIGNED:                           PC:

JUDGE: tf,(U (m^C                                        PUBLISH:                      DNP:




                   MOTION FOR REHEARING IN               MOTION FOR STAY OF MANDATE IS:

CCA IS:                   ON                                                      ON

JUDGE:                                                   JUDGE: